Citation Nr: 1137684	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  11-07 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral sensorineural hearing loss and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shereen Marcus

INTRODUCTION

The Veteran served on active duty in the United States Navy from December 1941 to December 1945, January 1947 to June 1947 and again from July 1947 to July 1952.  The Veteran also served in the United States Naval Reserves from 1963 to 1965.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The claim has since been transferred to the RO in Manchester, New Hampshire.  The Veteran had a hearing before the Board in August 2011 and the transcript is of record.

After the July 2010 rating decision, the Veteran filed a request for "reconsideration" in August 2010.  The RO treated the statement as a new claim and once again denied the Veteran's hearing loss claim in a November 2010 rating decision.  The Veteran again filed a request for "reconsideration" in November 2010 and, once again, the RO treated the statement as a new claim and denied his hearing loss claim in a March 2011 rating decision.

The Veteran did not specifically file a "notice of disagreement" (NOD) until March 2011 disagreeing with "the denial for service connection for hearing loss."  Since the Veteran did not specify which particular rating decision he disagreed with, the Board concludes this appeal properly stems from the July 2010 rating decision, which is the earliest possible rating decision the Veteran could have been timely appealing in March 2011.  See 38 C.F.R. § 20.302 (2011) (indicating the Veteran has one year from the date of mailed notice to file a NOD with a rating decision).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The merits of the issue of entitlement to service connection for bilateral sensorineural hearing loss is  addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The claim seeking entitlement to service connection for hearing loss was last denied by an unappealed Board decision rendered in February 2005.  

2.  Evidence received since February 2005, when viewed in context of the entire record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The February 2005 Board decision that denied the claim for entitlement to service connection for bilateral sensorineural hearing loss is final; evidence received since February 2005 is new and material and, therefore, the claim is reopened. 38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 20.1100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by affirmative evidence showing inception or aggravation during service or through statutory presumptions.  Id.  When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran claims his hearing loss began during his World War II combat service aboard a submarine in the Navy.  He believes the combination of the acoustic trauma and the pressurized environment living aboard a submarine caused his current hearing loss.

The Veteran's claim was initially denied by the RO in October 1999 and the Veteran did not appeal.  The claim was initiated again by the Veteran and again denied by the RO in August 2000 and May 2003.  The May 2003 rating decision was subsequently appealed to the Board.  The Board denied the claim in February 2005 finding the medical evidence did not support a link between the Veteran's in-service noise exposure and his current hearing loss.

Unless the Chairman of the Board orders reconsideration, all Board decisions are final on the date stamped on the face of the decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1100(a).  The Veteran was notified of his appellate rights at the time of the Board decision, but did not file an appeal.  Therefore, the February 2005 Board decision is final.

At the time of the February 2005 decision, the record included service treatment records, which documented self-reported complaints of ear, nose and throat trouble, "running ears," and fungus in ears while in service in World War II.  The records, however, reflect normal whisper hearing tests from 1941 to 1952 and audiological tests within normal limits in 1963, 1964 and 1965.  The record also included a VA examination dated April 2003 where the Veteran was found to have profound hearing loss, but the examiner opined that the Veteran's type of hearing loss was not consistent with noise-induced hearing loss and, therefore, not likely related to service.

The Board denied the claim, finding that the medical evidence did not support a link between the Veteran's hearing loss and his military service.  

Potentially relevant evidence received since the February 2005 decision includes lay statements from the Veteran and a fellow serviceman further describing his military duties, private treatment records, VA outpatient treatment records.

Except as provided in Section 5108 of this title, when the Board disallows a claim, the claim may not thereafter be reopened and allowed and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7104.   

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  New evidence means evidence not previously submitted to agency decision makers, and material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a),

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

Again, the Veteran claims he suffered with hearing problems since his service in World War II and believes his current hearing loss is related to a combination of combat noise exposure and the pressurized environment serving aboard a submarine in the Navy.

The Veteran's lay statements and testimony before the Board have not changed since the February 2005 denial.  In support of his claim, the Veteran submitted a statement from a fellow serviceman in April 2010 further describing their duties aboard a submarine.  The Veteran also submitted opinions and treatment records from his private physicians.  Dr. Johnson, in a March 2010 opinion, indicated the Veteran has been his patient since 2001 and he believes the Veteran's "decreased hearing is in part due to his exposure to loud noises during his military years."  A May 2010 private treatment record further notes "it is very possible" the Veteran's hearing loss "could be due to noise exposure" but "the degree of [hearing loss due to] noise exposure versus the aging process is unknown." 

VA outpatient treatment records indicate the Veteran is currently using hearing aids.

At the time of the last prior denial, the record did not include any competent evidence that the Veteran's hearing loss was due to service.  While the added evidence need not address each previously unproven element of a claim in order to be a sufficient basis to reopen, the March 2010 and May 2010 opinions specifically address an unproven element and trigger a medical examination.  Shade, 24 Vet. App. at 120. 

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Since the claim is being reopened, any deficiencies in notice were not prejudicial to the Veteran. 


ORDER

As new and material evidence has been received to reopen the claim for service connection for bilateral sensorineural hearing loss, the claim is reopened, and, to that extent only, the appeal is granted.

REMAND

The Veteran claims his hearing loss is due to a combination of in-service noise exposure and the pressurized environment of living on a submarine.  His service records confirm that he was awarded, among other things, a bronze star with combat "V" device, a Combat Action Ribbon and a submarine combat insignia.  Accordingly, the Veteran's combat noise exposure and submarine service in conceded.  See 38 U.S.C.A. § 1154(b).

The Veteran's claim has failed thus far mainly due to VA opinions dated April 2003 and October 2010 finding the Veteran's type of hearing loss is inconsistent with typical noise-induced hearing loss.  Also in October 2010 the examiner found significant that despite the Veteran's contentions of continuous hearing problems since his 1940s service, audiological testing in the 1960s, two decades later, were well within normal limits.  

The Veteran testified that he feels these examinations are inadequate because neither examiner specifically considered the circumstances of serving on a submarine in rendering their opinions.  The Veteran's service on a submarine is not specifically mentioned in either of the VA examiners' reports, but both examiners note reviewing the entire claims folder.

The Veteran also submitted opinions rendered by his private physicians indicating the Veteran's military noise exposure is at least partially responsible for his current hearing loss.  Also of record, is a lay statement of a fellow serviceman describing the environment of serving aboard a submarine.

Most significantly, however, the Board notes the Veteran testified and provided numerous statements that he sought VA medical treatment for his hearing loss as early as 1946, shortly after separation from his first period of service, and again in 1953, shortly after his separation from the last period of active military service.  Specifically, he identified going to the VA Medical Center in Oklahoma City in 1946 and 1953.  Thereafter, he further noted seeking treatment at the VA Medical Center in Wichita, Kansas in 1994.  

No efforts were made to obtain these VA outpatient treatment records, to the extent they exist.

Similarly, the Veteran indicated in an August 2010 statement that he saw "ear doctors" since 1952 in California, Japan, New Mexico, Massachusetts, Maryland, Texas, Missouri, Ohio and Kansas.  It is unclear from the Veteran's statement whether the sought treatment was with private physicians or VA physicians.  In any case, no efforts were made to obtain these identified records, to the extent they exist.

VA records are considered part of the record on appeal since they are within VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO should take additional steps to obtain these identified records and ensure the file is complete.  The RO should also take this opportunity to ensure current VAMC records from October 2010 to the present are obtained.

In light of the potentially missing evidence, the positive private opinions and the VA examiners' failure to specifically address the Veteran's submarine combat service, a new VA examination is indicated.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain any of the Veteran's missing medical records from the VA Medical Center in Oklahoma City, Oklahoma from 1945 to the present; from the VA Medical Center in Wichita, Kansas from 1994 to 2003 and from 2010 to the present.  If the records cannot be located or no such records exist, a memorandum of unavailability should be prepared and the Veteran should be provided with a copy of the memorandum.

2.  Ask the Veteran to identify any treatment providers and complete release forms authorizing VA to request his treatment records from any private or VA physician from whom he received treatment for his hearing loss since 1952 (and not already of record), to include in California, Japan, New Mexico, Massachusetts, Maryland, Texas, Missouri, Ohio and Kansas (as indicated in his August 2010 statement).  These medical records should then be requested, and the RO/AMC should specify that actual treatment records, as opposed to summaries, are needed.  All efforts to obtain these records, including follow-up requests, if appropriate, should be fully documented.

3.  After obtaining the above records, to the extent available, schedule the Veteran for a VA examination with an ENT specialist to ascertain the likely etiology for any hearing loss disorder found.  

Specifically, the examiner is asked to provide opinion as to whether it is at least as likely as not that any found hearing loss is related to the Veteran's combat service, to include both exposure to noise trauma and a pressurized environment on a submarine.  Both noise exposure and submarine living conditions must be presumed in rendering the opinion.  

The examiner is advised that the record includes the following:  the Veteran's credible report of continuity of symptoms since 1946; private medical opinions rendered in 2010 attributing at least part of the Veteran's hearing loss to his military service; and the Veteran's testimony as well as the fellow serviceman's testimony describing the conditions of service aboard the submarine.

The claims folder must be provided to the examiner.  The physician should provide a complete rationale for any opinion provided, whether the opinion is favorable or unfavorable to the claim reconciling all conflicting medical evidence.

4.  The claim should thereafter be readjudicated.  If the claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim. His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


